PER CURIAM.
Here the executors under a will are claiming a refund of estate taxes paid by them on the value of a trust estate as to which their testator had retained a power of revocation. They argue that this trust for the benefit of children carried into effect only a provision of a separation agreement between him and his wife which, indeed, called for the trust, *812but without power of revocation. As District Judge Palmieri points out, however, in his well reasoned opinion, D.C.S.D.N.Y., 156 F.Supp. 99, it is both good sense and good law that these closely integrated and nearly contemporaneous documents be construed together, thus showing a retained power which makes the corpus taxable under I.R.C.1939, § 811(d)(2). We affirm on the opinion below.
Affirmed.